Opinion by
Dallinger, J.
In accordance with stipulation of counsel photo frames, atomizers, boxes, caskets, and corks chiefly used in the household for utilitarian purposes were held dutiable as household utensils at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Woolworth v. United States (T. D. 47857) cited. Toilet sets similar to those the subject of Abstract 8950 were held separately dutiable as brushes at 45 percent under paragraph 1407 and mirrors at 50 percent under paragraph 230.